Exhibit 10.3
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”). NO INTEREST IN THIS NOTE MAY BE OFFERED OR SOLD EXCEPT PURSUANT TO
(i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, (ii) TO THE EXTENT
APPLICABLE, PURSUANT TO RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE
ACT), OR (iii) AN EXEMPTION FROM REGISTRATION UNDER THE ACT WHERE THE HOLDER HAS
FURNISHED TO THE PAYOR AN ACCEPTABLE OPINION OF ITS COUNSEL THAT AN EXEMPTION
PROM REGISTRATION UNDER THE ACT IS AVAILABLE.
ARCADIA RESOURCES, INC.
PROMISSORY NOTE

     
$7,882,407
  March 25, 2009

     FOR VALUE RECEIVED, the undersigned, Arcadia Resources, Inc., a Nevada
corporation (“Payor”), having its executive office and principal place of
business at 9229 Delegates Row, Suite 260, Indianapolis, IN 46240, hereby
promises to pay to Vicis Capital Master Fund (“Payee”), having an address at 445
Park Avenue, 16th Floor, New York, NY 10022, at Payee’s address set forth above
(or at such other place as Payee may from time to-time hereafter direct by
notice in writing to Payor), the principal sum of SEVEN MILLION EIGHT HUNDRED
EIGHTY-TWO THOUSAND FOUR HUNDRED AND SEVEN DOLLARS ($7,882,407), in such coin or
currency of the United States of America as at the time shall be legal tender
for the payment of public and private debts in accordance with the terms hereof.

1.   Payment of Principal and Interest.

  1.1   The principal amount of this Note outstanding from time to time shall
bear simple interest at a rate per annum equal to (i) from and after the date
hereof until the Maturity Date (as hereinafter defined), ten percent (10%) and
(ii) after the Maturity Date, until paid in full, twelve percent (12%) (the
“Note Rate”).     1.2   The unpaid principal balance of this Note and all
accrued unpaid interest shall be due and payable on April 1, 2012 (the “Maturity
Date”). Accrued unpaid interest on the unpaid principal balance due under this
Note shall be due and payable on the following dates each year until the
Maturity Date: September 30; December 31; March 31; and June 30 (each, an
“Interest Payment Date”); provided, however, on each Interest Payment Date, the
Payor may, at its option and in its sole discretion, in lieu of the payment of
the cash interest due on the Note, issue an additional promissory note (in
substantially the same form as this Note) in the aggregate principal amount
equal to such amount of interest that would otherwise be payable with respect to
the Note on such Interest Payment Date. All remaining unpaid accrued interest
shall be due and payable on the Maturity Date. The first Interest Payment Date
shall be June 30, 2009.     1.3   All payments (including prepayments) made by
the Payor on this Note shall be applied first to the payment of accrued unpaid
interest on this Note and then to the reduction of the unpaid principal balance
of this Note.     1.4   In the event that the date for the payment of any amount
payable under this Note falls due on a Saturday, Sunday or public holiday under
the laws of the State of New York, the time for payment of such amount shall be
extended to the next succeeding business day and interest at the Note Rate shall
continue to accrue on any principal amount so effected until the payment thereof
on such extended due date.

Page 1 of 9



--------------------------------------------------------------------------------



 



2.   Replacement of Note.

  2.1   In the event that this Note is mutilated, destroyed, lost or stolen,
Payor shall, at its sole expense, execute, register and deliver a new note, in
exchange and substitution for this Note, if mutilated, or in lieu of and
substitution for this Note, if destroyed, lost or stolen. In the case of
destruction, loss or theft, Payee shall furnish to Payor indemnity reasonably
satisfactory to Payor, and in any such case, and in the case of mutilation,
Payee shall also furnish to Payor evidence to its reasonable satisfaction of the
mutilation, destruction, loss or theft of this Note and of the ownership
thereof. Any replacement note so issued shall be in the same outstanding
principal amount as this Note and dated the date to which interest shall have
been paid on this Note or, if no interest shall have yet been paid, dated the
date of this Note.     2.2   Every note issued pursuant to the provisions of
Section 2.1 above in substitution for this Note shall constitute an additional
contractual obligation of the Payor, whether or not this Note shall be found at
any time or be enforceable by anyone.

3.   Indebtedness Evidenced Hereby.

  3.1   This Note is executed and delivered by Payor to Payee pursuant to that
certain Master Exchange Agreement of even date (the “Master Exchange Agreement”)
among Payor, Payee, LSP Partners, LP (“LSP) and JANA Master Fund, Ltd. (“JANA”).
Capitalized terms used in this Note and not otherwise defined herein shall have
the same meaning herein as are ascribed to them in the Master Exchange
Agreement. The indebtedness evidenced by this Note is a consolidation of the
following indebtedness owed by Payor to Payee:

  (i)   all amounts owed by Payor to Payee arising under that certain Second
Amended and Restated Promissory note dated March 31, 2008 (“Second A&R Note”),
executed and delivered by Payor to JANA, in the original principal amount of
Twelve Million Dollars ($12,000,000), which, as of the date hereof, totaled
$2,000,000 (which amount was purchased by Payee pursuant to that certain Note
Indebtedness Purchase Agreement of even date) (the “Payee Portion of the Second
A&R Note Indebtedness”); provided, that the remainder of the balance of unpaid
principal and accrued, unpaid interest evidenced by the Second A&R Note is owed
by Payor to JANA, as more particularly set forth in the Note Indebtedness
Purchase Agreement of even date; plus     (ii)   all amounts owed by Payor to
Payee arising under that certain Promissory Note dated March 31, 2008, as
amended by First Amendment dated March 31, 2008 (the “Original Vicis Note”), in
the original principal amount of Five Million Dollars ($5,000,000), which, as of
the date hereof, totaled $5,882,407 comprised of principal in the amount of
$5,337,734 and accrued, unpaid interest in the amount of $544,673.

4.   Covenants of Payor.       Payor, on behalf of itself and its subsidiaries,
covenants and agrees that, so long as this Note remains outstanding and unpaid,
in whole, or in part:

Page 2 of 9



--------------------------------------------------------------------------------



 



  4.1   Payor and its subsidiaries will not sell, transfer or dispose of, nor
permit or suffer the placement of any lien (statutory or other), priority,
security interest, encumbrance or any other preferential arrangement upon, any
of their material assets (including but not limited to real property and Payor’s
equity interests in such subsidiaries) without obtaining Payee’s written
consent, other than inventory in the ordinary course of business excepting only:

  (i)   liens and security interests in favor of Comerica Bank or any successor
senior lender;     (ii)   any Business Line Sales (as such term is defined in
Section 8.1), so long as the Net Proceeds (as such term is defined in
Section 8.2) paid in connection therewith are applied in accordance with
Section 8.2;     (iii)   liens in favor of AmerisourceBergen Drug Corporation;  
  (iv)   liens and security interests in favor of Payee, JANA and LSP securing
indebtedness permitted by Section 4.7 hereof; and     (v)   liens and security
interests in connection with capital leases, auto loans or equipment loans or
leases which total no more than $500,000 in the aggregate (collectively, the
“Small Loan Basket”).

  As used in this Section 4.1, the term “material” shall mean having an
aggregate value of $25,000 or more.

  4.2   Payor shall, upon Payee’s request furnish Payee with monthly financial
updates;     4.3   Payor and its subsidiaries will not pay any type of bonus to
senior executive officers unless (i) made pursuant to and in accordance with the
2008 Executive Performance Based Compensation Plan, as amended from time to
time, and such payments are approved and authorized by the Compensation
Committee of the Board of Directors of Payor; or (ii) Payee otherwise consents
in writing to the payment of such bonuses;     4.4   Payor and its subsidiaries
will not engage in sale/leaseback transactions wherein real or personal property
of Payor or its subsidiaries is sold and then reacquired in any type of lease
transaction if the aggregate amount of all such transactions would exceed Five
Million Dollars ($5,000,000);     4.5   Payor and its subsidiaries will promptly
pay and discharge all lawful taxes, assessments and governmental charges or
levies imposed upon any of them, their income and profits, or any of their
property, before the same shall become in default, as well as all lawful claims
for labor, materials and supplies which, if unpaid, might become a lien or
charge upon such properties or any part thereof; provided, however, that Payor
or such subsidiary shall not be required to pay and discharge any such tax,
assessment, charge, levy or claim so long as the validity thereof shall be
contested in good faith by appropriate proceedings and Payor or such subsidiary,
as the case may be, shall set aside on its books adequate reserves with respect
to any such tax, assessment, charge, levy or claim so contested;     4.6   Payor
and its subsidiaries will do or cause to be done all things necessary to
preserve and keep in full force and effect each of their corporate existence,
rights and franchises and substantially comply with all laws applicable to them
as their counsel may advise;     4.7   Except with respect to,

  (i)   any debt owing to Payee or;     (ii)   the refinancing of any existing
debt of Payor and/or its subsidiaries owing to

Page 3 of 9



--------------------------------------------------------------------------------



 



      Payee, AmerisourceBergen Drug Corporation, JANA, LSP or Comerica Bank, so
long as such refinancing does not result in an increase of the principal balance
of such existing debt (except to the extent of capitalized interest); or    
(iii)   the Small Loan Basket,

      Payor and its subsidiaries will not: (A) incur any obligation for borrowed
money, any obligation evidenced by bonds, notes or similar instruments
(including any obligations incurred in the acquisition of property, assets or
business), any reimbursement obligation, any deferred purchase price obligation,
any guarantees of any such obligations, or any similar obligations
(collectively, “debt”) which is senior or pari passu to the debt under this
Note, or to which the debt under this Note would be structurally subordinate, if
such debt would exceed, any aggregate, One Million Dollars ($1,000,000), without
Payee’s consent or (B) incur debt junior to the debt under this Note in an
aggregate amount which exceeds Twenty Five Million Dollars ($25,000,000), other
than to the extent such junior debt is issued to finance acquisitions in the
ordinary course of Payor or its subsidiaries’ business, without Payee’s consent,
and so long as any such junior debt is expressly and structurally subordinate in
all respects to this Note upon terms reasonably satisfactory to Payee;     4.8  
Payor and its subsidiaries will utilize the Net Proceeds (as such term is
defined in Section 8.2) of any sale of any of real or personal property not
otherwise required to be paid to Payee, LSP or JANA pursuant to Section 8 hereof
for any of: (i) additional capital expenditures, (ii) payment of any debt which
is senior to the debt under this Note, or (iii) the payment of debt arising
under this Note;     4.9   Payor and its subsidiaries will not issue any form of
equity or other security (other than debt) in a public or private placement
capital raise without Payee’s consent; provided, however, that Payor may issue
shares of restricted stock, stock options or stock appreciation rights pursuant
to the 2006 Equity Incentive Plan so long as the total number of shares covered
thereby does not exceed Five Percent (5.0%) of the number of authorized shares
of Payor’s common stock;     4.10   Payor and its subsidiaries will at all times
maintain, preserve, protect and keep each of their property used or useful in
the conduct of business in good repair, working order and condition (except for
the effects of reasonable wear and tear in the ordinary course of business) and
will from time to time, make all necessary and proper repairs, renewals,
replacements, betterments and improvements thereto;     4.11   Payor and its
subsidiaries will keep adequately insured, by financially sound reputable
insurers, all property of a character usually insured by similar corporations
and carry such other insurance as is usually carried by similar corporations;  
  4.12   Payor will, promptly following the occurrence of an Event of Default or
of any condition or event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default, furnish a statement of Payor’s
Chief Executive Officer or Chief Financial Officer to Payee setting forth the
details of such Event of Default or condition or event and the action which
Payor intends to take with respect thereto; and     4.13   Payor will, and will
cause each of its subsidiaries to, at all times maintain books of account in
which all of its financial transactions are duly recorded in conformance with
generally accepted accounting principles.

5.   Events of Default. The following events each constitute an “Event of
Default”:

  5.1   The dissolution of Payor or any vote in favor thereof by the board of
directors and shareholders of Payor; or

Page 4 of 9



--------------------------------------------------------------------------------



 



  5.2   Payor makes an assignment for the benefit of creditors, or files with a
court of competent jurisdiction an application for appointment of a receiver or
similar official with respect to it or any substantial part of its assets, or
Payor files a petition seeking relief under any provision of the Federal
Bankruptcy Code or any other federal or state statute now or hereafter in effect
affording relief to debtors, or any such application or petition is filed
against Payor, which application or petition is not dismissed or withdrawn
within sixty (60) days from the date of its filing; or     5.3   Payor fails to
pay the principal amount, or interest on, or any other amount payable under this
Note within five (5) days of when the same becomes due and payable; or     5.4  
Payor admits in writing its inability to pay its debts as they mature; or    
5.5   Payor sells all or substantially all of its assets or merges or is
consolidated with or into another corporation other than a transaction whose
primary purpose is to re-domicile the Payor ; or     5.6   A proceeding is
commenced to foreclose a security interest or lien in any property or assets of
Payor as a result of a default in the payment or performance of any debt (in
excess of $350,000 and secured by such property or assets) of Payor or of any
subsidiary of Payor; or     5.7   A final judgment for the payment of money in
excess of $350,000 is entered against Payor by a court of competent
jurisdiction, and such judgment is not discharged (nor the discharge thereof
duly provided for) in accordance with its terms, nor a stay of execution thereof
procured, within sixty (60) days after the date such judgment is entered, and,
within such period (or such longer period during which execution of such
judgment is effectively stayed), an appeal therefrom has not been prosecuted and
the execution thereof caused to be stayed during such appeal; or     5.8   An
attachment or garnishment is levied against the assets or properties of Payor or
any subsidiary of Payor involving an amount in excess of $350,000 and such levy
is not vacated, bonded or otherwise terminated within sixty (60) days after the
date of its effectiveness; or     5.9   Payor or any subsidiary defaults in the
due observance or performance of any covenant, condition or agreement to be
observed or performed pursuant to the terms of this Note (other than the default
specified in Section 5.3 above) and such default continues uncured for a period
of thirty (30) days from the date Payor receives written notice from the Payee.

    Upon the occurrence of any such Event of Default and at any time thereafter,
the holder of this Note shall have the right (at such holder’s option) to
declare the principal of, accrued unpaid interest on, and all other amounts
payable under this Note to be forthwith due and payable, whereupon all such
amounts shall be immediately due and payable to the holder of this Note, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived; provided.   6.   Suits for Enforcement and Remedies.

  6.1   If any one or more Events of Default shall occur and be continuing, the
Payee may proceed to (1) protect and enforce Payee’s rights either by suit in
equity or by action at law, or both, whether for the specific performance of any
covenant, condition or agreement contained in this Note or in any agreement or
document referred to herein or in aid of the exercise of any power granted in
this Note or in any agreement or document referred to herein, (ii) enforce the
payment of this Note, or (iii) enforce any other legal or equitable right of the
holder of this Note. No right or remedy herein or in any other

Page 5 of 9



--------------------------------------------------------------------------------



 



      agreement or instrument conferred upon the holder of this Note is intended
to be exclusive of any other right or remedy, and each and every such right or
remedy shall be cumulative and shall be in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or otherwise.

7.   Unconditional Obligation; Fees, Waivers, Other.

  7.1   The obligation to make the payments provided for in this Note are
absolute and unconditional and are not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever.     7.2   If,
following the occurrence of an Event of Default, Payee shall seek to enforce the
collection of any amount of principal of and/or interest on this Note, there
shall be immediately due and payable from Payor, in addition to the then unpaid
principal of, and accrued unpaid interest on, this Note, all reasonable costs
and expenses incurred by Payee in connection therewith, including, without
limitation, reasonable attorneys’ fees and disbursements.     7.3   No
forbearance, indulgence, delay or failure to exercise any right or remedy with
respect to this Note shall operate as a waiver or as acquiescence in any
default, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy.     7.4   This Note may not be modified or discharged (other
than by payment) except by a writing duly executed by Payor and Payee.     7.5  
Payor hereby expressly waives demand and presentment for payment, notice of
nonpayment, notice of dishonor, protest, notice of protest, bringing of suit,
and diligence in taking any action to collect amounts called for hereunder, and
shall be directly and primarily liable for the payment of all sums owing and to
be owing hereon, regardless of and without any notice, diligence, act or
omission with respect to the collection of any amount called for hereunder or in
connection with any right, lien, interest or property at any and all times which
Payee had or is existing as security for any amount called for hereunder.

8.   Application of Net Proceeds From Certain Sales.

  8.1   Payor has advised Payee that it intends to sell to third parties all or
substantially all of the assets and/or business operations of certain of its
operating subsidiaries (any such transaction being referred to herein as a
“Business Line Sale” and collectively as “Business Line Sales”).     8.2   Any
Net Proceeds paid to or received by Payor in connection with any Business Line
Sale or other sale of assets outside of the ordinary course of business shall be
applied as follows:

  (i)   the first Two Million Dollars ($2,000,000) of Net Proceeds paid shall be
paid to and retained by Payor;     (ii)   all Net Proceeds paid after Payor has
received the amount specified in subsection 8.2 (i) shall be paid as follows:
(A) one-third of such Net Proceeds shall be paid to JANA as a prepayment of that
certain Promissory Note dated March 25, 2009, executed and delivered by Payor to
JANA, in the principal amount of $18,035,367 (the “JANA Note”), until JANA has
received an amount equal to the JANA Prepayment (as such term is hereinafter
defined); and (B) two-thirds of such Net Proceeds shall be paid to Payee, to be
applied as a prepayment of this Note until Payee has received an amount equal to
the Payee Prepayment (as such term is hereinafter defined);

Page 6 of 9



--------------------------------------------------------------------------------



 



  (iii)   all Net Proceeds paid after the amounts set forth in subsections
8.2(i)-(ii) have been paid in full, shall be paid to JANA, to be applied as a
prepayment against the JANA Note, until such time as JANA has been paid, in
addition to the JANA Prepayment paid pursuant to subsection 8.2(ii), Two Million
Dollars ($2,000,000);     (iv)   all Net Proceeds paid in excess of the amounts
paid pursuant to subsections 8.2 (i)-(iii), above, shall be applied as follows:
        (a) an amount equal to 50% of the Net Proceeds shall be paid to and
retained by Payor;         (b) an amount equal to the Payee Percentage (as
defined below) times 50% of the Net Proceeds shall be paid to Payee and applied
as a prepayment of this Note;         (c) an amount equal to the JANA Percentage
(as defined below) times 50% of the Net Proceeds shall be paid to JANA and
applied as a prepayment of the JANA Note; and         (d) an amount equal to the
LSP Percentage (as defined below) times 50% of the Net Proceeds shall be paid to
LSP and applied as a prepayment of that certain Promissory Note dated March 25,
2009, executed and delivered by Payor to LSP, in the amount of $1,000,000 (the
“LSP Note”); and     (v)   all Net Proceeds paid in connection with any Business
Line Sales from and after such time as the aggregate Net Proceeds paid pursuant
to subsections 8.2 (i)-(iv), above, equal Twenty Million Dollars ($20,000,000),
shall be applied as follows:         (a) an amount equal to 25% of the Net
Proceeds shall be paid to and retained by Payor;         (b) an amount equal to
the Payee Percentage (as defined below) times 75% of the Net Proceeds shall be
paid to Payee and applied as a prepayment of this Note;         (c) an amount
equal to the JANA Percentage (as defined below) times 75% of the Net Proceeds
shall be paid to JANA and applied as a prepayment of the JANA Note; and        
(d) an amount equal to the LSP Percentage (as defined below) times 75% of the
Net Proceeds shall be applied as a prepayment of the LSP Note.

      As used herein, the term: (A) “Payee Prepayment” means an amount equal to
the sum of (1) Two Million Dollars ($2,000,000) (the “Payee Prepayment
Principal”) plus (2) interest accruing at a rate per annum equal to Ten Percent
(10%) on the Payee Prepayment Principal outstanding from time to time from and
after the date hereof until paid in full (with such Payee Prepayment Principal
being reduced by the amount of Net Proceeds applied to the Payee Prepayment
Principal from time to time); (B) “JANA Prepayment” means an amount equal to the
sum of (1) One Million Dollars ($1,000,000) (the “JANA Prepayment Principal”)
plus (2) interest accruing at a rate per annum equal to Ten Percent (10%) on the
JANA Prepayment Principal outstanding from time to time from and after the date
hereof until paid in full (with such JANA Prepayment Principal being reduced by
the amount of Net Proceeds applied to the JANA Prepayment Principal from time to
time); (C) “Payee Percentage” means, at any time, the fraction that results from
(i) the denominator that is the sum of the then outstanding amount of this Note
(unpaid principal plus accrued, unpaid interest), plus the LSP Note (unpaid
principal plus accrued, unpaid

Page 7 of 9



--------------------------------------------------------------------------------



 



      interest), plus the JANA Note (unpaid principal plus accrued, unpaid
interest) and (ii) the numerator that is the then outstanding amount of this
Note (unpaid principal plus accrued, unpaid interest); (D) “JANA Percentage”
means, at any time, the fraction that results from (i) the denominator that is
the sum of the then outstanding amount of this Note (unpaid principal plus
accrued, unpaid interest) plus the LSP Note (unpaid principal plus accrued,
unpaid interest) plus the JANA Note (unpaid principal plus accrued, unpaid
interest) and (ii) the numerator that is the then outstanding amount of the JANA
Note (unpaid principal plus accrued, unpaid interest); (E) “LSP Percentage”
means, at any time, the fraction that results from (i) the denominator that is
the sum of the then outstanding amount of this Note (unpaid principal plus
accrued, unpaid interest) plus the LSP Note (unpaid principal plus accrued,
unpaid interest), plus the JANA Note (unpaid principal plus accrued, unpaid
interest) and (ii) the numerator that is the then outstanding amount of the LSP
Note (unpaid principal plus accrued, unpaid interest); and (F) “Net Proceeds”
means the actual cash amount collected by Payor in consideration of any Business
Line Sale or any other asset sale less any costs, expenses, taxes or other
amounts incurred by Payor as a result of the asset sale or any secured
indebtedness owed in connection with such Business Line Sale or other asset
sale.

9.   Cancellation and Return of Notes.

  9.1   The indebtedness evidenced by this Note includes the Payee Portion of
the Second A&R Note Indebtedness and the indebtedness evidenced by the Original
Vicis Note, and this Note amends, restates, supersedes, and replaces in all
respects the Second A&R Note and the Original Vicis Note, but shall not
constitute a release, satisfaction or novation of any of the indebtedness
evidenced thereby. Concurrently with the execution of this Note, Payee will
deliver or cause to be delivered to Payor the Second A&R Note and the Original
Vicis Note, which, upon receipt by Payor, will be marked “CANCELLED AND REPLACED
BY PROMISSORY NOTE DATED MARCH 25, 2009.”

10.   Security.

  This Note is the Vicis Note referred to in the Assignment and Assumption
Agreement and is secured by a security interest in the Collateral granted to
Payee pursuant to the Assignment and Assumption Agreement.

11.   Miscellaneous.

  11.1   The headings of the various paragraphs of this Note are for convenience
of reference only and shall in no way modify any of the terms or provisions of
this Note.     11.2   All notices required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given when personally
delivered or sent by registered or certified mail (return receipt requested,
postage prepaid), facsimile transmission or overnight courier to the address of
the intended recipient as set forth in the preamble to this Note or at such
other address as the intended recipient shall have hereafter given to the other
party hereto pursuant to the provisions of this Note.     11.3   This Note and
the obligations of Payor and the rights of Payee shall be governed by and
construed in accordance with the substantive laws of the State of New York
without giving effect to the choice of laws rules thereof.     11.4   This Note
shall bind Payor and its successors and assigns.

[Signature Page Follows]

Page 8 of 9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Note as of the date
first above written.

            ARCADIA RESOURCES, INC.
      By:   /s/ Marvin Richardson         Marvin Richardson, President & CEO   
       

          Accepted and Agreed to:


VICIS CAPITAL MASTER FUND
      By:   /s/ Keith W. Hughes         Printed:   Keith W. Hughes       
Title:   Chief Financial Officer       Address:   445 Park Avenue, 16th Floor
New York, NY 10022
facsimile: (212) 909-4601       

Page 9 of 9